ROUSE, J.
Appellant was indicted and tried for the crime of “an assault to commit murder,” and a verdict was returned, finding him guilty of “an assault with a deadly weapon.” Judgment was pronounced against appellant on said verdict, and he contends that he was found guilty of a crime not charged in the indictment, and asks for a reversal of the judgment for that reason. In the indictment the crime was designated as a “felony,” and the kind of instrument or weapon with which the assault was made was described and the mode in which it was used. As described and used, the weapon was a deadly weapon. The facts of this case make the decision in the case of West v. Territory (decided at this term) ante, p. 212, 36 Pac. 207, applicable. The judgment of the district court should be affirmed, and is so ordered.
Baker, C. J., and Sloan, J., concur.